Case 2:19-cv-10806-DSF-MAA Document 14-8 Filed 02/24/20 Page 1 of 2 Page ID #:174




    1 BROWNE GEORGE ROSS LLP
      Keith J. Wesley (State Bar No. 229276)
    2  kwesley@bgrfirm.com
      Matthew L. Venezia (State Bar No. 313812)
    3   mvenezia@bgrfirm.com
      2121 Avenue of the Stars, Suite 2800
    4 Los Angeles, California 90067
      Telephone: (310) 274-7100
    5 Facsimile: (310) 275-5697
    6 Attorneys for Plaintiff
      ATARI INTERACTIVE, INC.
    7
    8
    9                           UNITED STATES DISTRICT COURT
   10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 ATARI INTERACTIVE, INC.,                  Case No. 2:19-CV-10806-DSF-MAA
   13              Plaintiff,                   The Hon. Dale S. Fischer
   14        vs.                                [PROPOSED] DEFAULT
                                                JUDGMENT AND PERMANENT
   15 RAGEON, INC.,                             INJUNCTION
   16              Defendant.                   Trial Date: None Set
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                            Case No. 2:19-CV-10806-DSF-MAA
                    [PROPOSED] DEFAULT JUDGMENT AND PERMANENT INJUNCTION
Case 2:19-cv-10806-DSF-MAA Document 14-8 Filed 02/24/20 Page 2 of 2 Page ID #:175




    1        In accordance with the Court’s order granting the Application for Default
    2 Judgment brought by plaintiff Atari Interactive, Inc. (“Plaintiff”),
    3        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Plaintiff is
    4 entitled to judgment against defendant RageOn, Inc. (“Defendant”) in the amount of
    5 $4.75 million.
    6        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
    7 Defendant and its agents, employees, officers, directors, owners, attorneys,
    8 representatives, successor companies, related companies, and all persons acting in
    9 concert or participation with Defendant are permanently restrained, enjoined, and
   10 prohibited from using Plaintiff’s copyrighted materials and common law and
   11 registered trademarks, or any marks confusingly similar thereto, in the sale, offering
   12 for sale, manufacturing, distribution, lending, marketing, or advertising of apparel,
   13 accessories, or related merchandise and services at any locality in the United States.
   14        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
   15 Defendants shall pay Plaintiff’s attorneys’ fees of $98,600.00.
   16        IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff
   17 shall recover post-judgment interest on the monetary awards above.
   18        IT IS SO ORDERED.
   19
   20 Dated:
                                                  The Honorable Dale S. Fischer
   21                                             United States District Court Judge
   22
   23
   24
   25
   26
   27
   28

                                                -1-            Case No. 2:19-CV-10806-DSF-MAA
                       [PROPOSED] DEFAULT JUDGMENT AND PERMANENT INJUNCTION
